 ROCKET & GUIDED MISSILE LODGE 946, IAMRocket and Guided Missile Lodge 946, InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO (Aerojet-GeneralCorporation)andRichard S. Johnson.Case 20-CB-2202November 16, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSUpon a charge filed on March 2, 1970, by RichardS.Johnson, the General Counsel of the NationalLabor Relations Board, by the Acting RegionalDirector for Region 20, issued a complaint datedApril 27, 1970, against Respondent Rocket andGuided Missile Lodge 946, International AssociationofMachinists and Aerospace Workers, AFL-CIO.Copies of the charge, complaint, and notice of hearingwere served on Respondent.The complaint alleged that Respondent had en-gaged in and was engaging in unfair labor practiceswithin the meaning of Section 8(b)(2) and (1)(A) andSection 2(6) and (7) of the National Labor RelationsAct, as amended, in that on or about January 22,1970, it attempted to cause and caused Aerojet-General Corporation to discharge the Charging Party,employee Richard S. Johnson, because he failed totendermembership dues uniformly required as acondition of acquiring and retaining membership inRespondent, although Respondent had not fulfilledits duty to inform Johnson of such obligation and toafford him a reasonable opportunity to satisfy saidobligation.On May 8, 1970, Respondent filed ananswer to the complaint.On June 17, 1970, the parties executed a stipulationby which they waived a hearing before a TrialExaminer and the issuance by him of a TrialExaminer's Decision and Recommended Order andagreed to submit the case to the Board for findings offact, conclusions of law, and Order, based upon arecord consisting of the charge, the complaint, theanswer, the stipulation of facts, and the exhibits. OnJune 24, 1970, the Board approved the stipulation andordered the proceeding transferred to the Board.Thereafter, the General Counsel and Respondentfiled briefs.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board has delegat-ed its powers in connection with this case to a three-member panel.Upon the basis of the stipulation, the briefs, and theentire record in this case, the Board makes thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER561Aerojet-General Corporation, herein called Aerojet,is a California corporation with an office and a placeof business located near Sacramento, California, andhas been engaged in the manufacture and sale ofvarious aerospace products. During the past year,Aerojet, in the course and conduct of its businessoperations, purchased and received goods and prod-uctsvalued in excess of $50,000 directly fromsuppliers located outside the State of California. Alsoduring the past year, Aerojet, in the course andconduct of its business operations, sold goods andproducts valued in excess of $1 million to the UnitedStatesDepartment of Defense. The operations ofAerojet described above have had, and continue tohave, a substantial impact on the national defense.We find that Aerojet is, and at all times materialherein has been, an employer engaged in commerceand in operations affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act andthat it will effectuate the purposes of the Act to assertjurisdiction herein.11.THE LABOR ORGANIZATION INVOLVEDRocket and Guided Missile Lodge 946, Internation-al Association of Machinists and Aerospace Workers,AFL-CIO,is,and at all times material herein hasbeen,a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe parties' stipulation shows these facts:For several years, Respondent and Aerojet havebeen parties to, and have given effect to, collective-bargaining agreements. Their current agreement,effective from August 5, 1968, to August 8, 1971,contains a union security provision requiring employ-ees covered by the agreement to become and remainmembers.Johnson had been employed by Aerojet from 1956to January 23, 1970, the date when Aerojet dischargedhim at Respondent's request.Johnson had paid membership dues to Respondentfrom 1957 until August 1962 under a checkoffprovision in the collective-bargaining agreement. OnAugust 17, 1962, Johnson and some other employeeswithdrew their checkoff authorizations because aquestion concerning representation had been raisedbefore the Board. In November 1962 Johnson paiddues to the Union for the months of August,September, and October, 1962.Respondent notified Johnson in January 1963 that,186 NLRB No. 77 562DECISIONSOF NATIONALLABOR RELATIONS BOARDunless Johnson paid dues for November and Decem-ber 1962 and January 1963, his union membershipwould lapse. Johnson did not pay the dues. OnFebruary 20, 1963, Respondent recorded Johnson'smembership as "lapsed," and it placed his records inits inactive file.The representation dispute was resolved later in1963. Thereafter notices posted in the plant statedthat employees in the unit who were not members ingood standing in the Union were to join the Union nolater than October 3, 1963.Johnson did not rejoin the Union and did not paydues.In January 1970, Respondent discovered thatJohnson had not been paying dues by checkoff orotherwise. The failure to pay was discovered at thislate date when Respondent increased its dues by 10cents and Aerojet was recomputing the new amountsdue in payroll checkoffs. Aerojet's payroll computersdid not show a correct balance. Aerojet learned fromRespondent that the reason for the imbalance wasthat 10 of the approximately 1,200 employees werepaying their dues to Respondent directly. A subse-quent check revealed that Johnson had not paiddirectly or by checkoff.Respondent did not ask Johnson to pay dues afterJanuary 1963. In a letter to Aerojet, dated January 22,1970, its business representative, John R. Graham,wrote: "The Union demands the immediate termina-tion of employment for employee, Richard S. Johnson..." because he has failed to pay dues as required bythe collective-bargaining agreement.Aerojet dis-charged Johnson the next day.The General Counsel in his complaint alleged thatRespondent had violated the Act by causing Aerojetto discharge Johnson for failure to pay dues althoughRespondent had not notified Johnson of his duesobligation as it was its duty to do. Respondent'sanswer denied that it had a duty to inform Johnson ofhis dues obligation. It further contends in its brief thatJohnson was notified of his dues delinquency and thatthere is no violation because there is no evidence ofunion hostility toward Johnson.The principal issue in this case is whether Respon-dent had a duty to inform Johnson of his contractobligations.We hold that it did.Both the Board and the courts have held that aunion seeking to enforce a union security provisionagainst an employee has a "fiduciary" duty to "dealfairly" with the employee affected. "At a minimumthis duty requires that the union inform the employee'N.L.R.B. v. Hotel, Motel and Club Employees' Union, Local 568,320F.2d 254, 258 (C.A. 3), enfd. 136 NLRB 888. Accord:N.L.R.B. v. Local182, International Brotherhood of Teamsters,401 F.2d 509 (C.A. 2), cert.denied394 U.S. 213, enfg. 156 NLRB 335, amended 169 NLRB No. 164;International Union of Electrical Radio and Machine Workers v. N. L.R.B.,307 F.2d 679, 683 (C.A.D.C.), cert. denied 371 U.S. 936, enfg. 129 NLRBof his obligations in order that the employee may takewhatever action is necessary to protect his jobtenure." 1The facts clearly disclose that this "minimum"obligationwas not met in this case. EmployeeJohnson had worked for the employer more than 13years.He had worked continuously after November1962,when he ceased paying dues. He was notnotified after thattimethat if he failed to joinRespondent and make the required payments of dues,he would lose his job. More than 7 yearslater,withoutany advance notice or warning, he was discharged onRespondent's demand.The Union's conduct here did not satisfy its duty offair dealing. Johnson had no personal notice of anykind after January 1963 that membership wasrequired for continued employment. It would appearthat he was not advised that he would lose his job fornonmembership. And it would appear that he had nonotice of the union security provision of the currentcollective-bargainingagreement.There is nothing inthe parties' stipulation of facts to support Respon-dent's assertion that Johnson was notified on twooccasions after January 1963 that he was to join andpay dues. The only notice after that mentioned in thestipulation was a general notice posted in the plantstating that members who were not in good standingwere to join by October 1963.When Johnson continued to work for years afterthat without any attempt by Respondent to enforceagainst him a union security provision, he could wellhave assumed that Respondent was not interested inhim as a member and that he could work freely for theemployer as a nonmember. We hold that the Unionwas required"at a minimum" to tell Johnson thatunder the new contract it would no longer counte-nance his nonmembershipand failureto pay dues.The Union's failure to meet this duty is not excusedby its assertion that it had no hostileintent.2On the basis of the foregoing, we find thatRespondent Union failed to fulfill its fiduciary duty tonotify Johnson of his obligation to join the Union andthat it therefore unlawfully caused his discharge inviolation of Section 8(b)(2) and (1)(A) of the Act.IV.THE REMEDYHaving found that by the aforementioned conductRespondent Union has violated Section 8(b)(2) and(1)(A) of the Act, we shall order it to cease and desistfrom engaging in such conduct in the future and1379, and 130 NLRB 1286;Teamsters Local UnionNo. 122,IBT (August A.Busch &Co. ofMass.,Inc.),173NLRB No. 194;Granite City SteelCompany,169 NLRB No. 144.2N.L.R.B.v.Local 182,IBT, supra,510;GraniteCitySteel Company,169 NLRB No. 144. ROCKET & GUIDED MISSILE LODGE 946, IAM563affirmatively to take such action as will dissipate theeffects of its unfair labor practices.We shall order Respondent Union to notify Aerojet,in writing, with a copy to Richard S. Johnson, that itwithdraws its objections to Aerojet's employment ofJohnson and requests it to offer him reinstatementand the restoration of his seniority as it existed onJanuary 23, 1970, the date of his discharge.We shall order Respondent to make Johnson wholefor any loss of pay suffered by reason of thediscrimination against him, by payment to him of asure of money equal to the amount he would normallyhave earned as wages from the date of his discharge tothe date set forth hereafter, less his net earningsduring this period. The loss of earnings shall becomputed in the manner prescribed inF.W.Wool-worth Company,90 NLRB 289, and with interest onthe backpay due in accordance with Board policy setout inIsisPlumbing & Heating Co.,138 NLRB 716.Respondent's backpay liability shall terminate 5 daysafter it notifies Aerojet that it has no objection toJohnson's reinstatement, as provided above.CONCLUSIONS OF LAW1.Aerojet-General Corporation is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Rocket and Guided Missile Lodge 946, Interna-tionalAssociation ofMachinists and AerospaceWorkers, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3.By causing Aerojet-General Corporation todischarge Richard S. Johnson for reasons other thanhis failure to tender periodic dues and initiation fees,RespondentUnion violated Section 8(b)(2) and(1)(A) of the Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Rocket and Guided Missile Lodge 946, InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO,itsofficers,agents, and representatives,shall:1.Cease and desist from:(a) Causing or attempting to cause Aerojet-GeneralCorporationtodiscriminate against any of itsemployees in violation of Section 8(a)(3) of the Act.(b) In anylike or related manner restraining orcoercing employees in the exercise of rights guaran-teedin Section7 of the Act, exceptto the extent thatsuch rights may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, as authorized by Section 8(a)(3) of theAct.2.Take the following affirmative action, which theBoard finds will effectuate the policies of the Act:(a)Make whole Richard S. Johnson for any loss ofpay he may have suffered as a result of thediscrimination against him in the manner set forth inthe section above entitled, "The Remedy."(b) Notify Richard S. Johnson and Aerojet-GeneralCorporation, in writing, that it withdraws its objec-tions to Johnson's employment and requests theEmployer to offer Johnson reinstatement and therestoration of his full seniority and other rights andprivileges as they existed on January 23, 1970, the dateof Johnson's discharge.(c)Notify the above-named employee if presentlyserving in the Armed Forces of the United States ofhis right to full reinstatement upon application inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(d) Post at its business office copies of the attachednotice marked "Appendix." 3 Copies of said notice, onforms provided by theRegionalDirector for Region20, after being duly signed by the Union's representa-tive, shall be posted by the Union immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to members arecustomarily posted. Reasonable steps shall be takenby Respondent Union to insure that said notices arenot altered, defaced, or covered by any other material.(e)Forward signed copies of the Appendix to theRegional Director for Region 20, for posting by theEmployer at its place of business near Sacramento,California, in places where notices to employees arecustomarily posted, if the Employer is willing to do so.(f)Notify the Regional Director for Region 20, inwriting,within 20 days from the receipt of thisDecision,what steps have been taken to complyherewith.3 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDER OF THE NATIONAL LABOR RELATIONS BOARD" 564DECISIONS OF NATIONAL LABORRELATIONS BOARDAPPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause or attempt to cause Aerojet-GeneralCorporation to discriminate againstRichard S. Johnson or any other employee inviolation of Section 8(a)(3) of the Act.WE WILL notify Richard S. Johnson andAerojet-General Corporation, in writing, that wewithdraw our objections to Johnson's employmentand request Johnson's reinstatement and therestoration of his full seniority and other rights andprivileges as they existed on January 23, 1970, thedate of his discharge.WE WILL notify the above-named employee ifpresently serving in the Armed Forces of theUnited States of his right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Trainingand Service Act, as amended, after discharge fromthe Armed Forces.WE WILL make Richard S. Johnson whole forany loss of pay suffered because of the discrimina-tion against him.WE WILL NOTin any like or related mannerrestrain or coerce employees in the exercise of therights guaranteed in Section 7 of the Act, except tothe extent that such rights may be affected by anagreement requiringmembership in a labororganization as a condition of employment.ROCKET AND GUIDEDMISSILELODGE 946,INTERNATIONALASSOCIATION OFMACHINISTS ANDAEROSPACE WORKERS,AFL-CIO(Labor, Organization)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compliancewith its provisions may be directed to theBoard'sOffice, 13050 Federal Building, 450 Golden GateAvenue, Box 36047, San Francisco, California 94102,Telephone 556-3197.